IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0695
                               Filed April 15, 2020


DANIEL MAURICE CLAYBON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Andrea J. Dryer,

Judge.



      Daniel Claybon appeals the denial of his postconviction-relief application.

AFFIRMED.



      Anne K. Wilson of Anne K. Wilson Law Office, PLLC, Cedar Rapids, for

appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and May and Greer, JJ.
                                           2


MAY, Judge.

         Daniel Claybon appeals the dismissal of his fifth postconviction-relief (PCR)

application. We affirm.

         In 1990, Claybon was convicted of first-degree murder and sentenced to life

in prison without parole. He was eighteen years old at the time of the crime. His

conviction was affirmed by this court. See State v. Claybon, No. 90-1605, 1992

WL 198231, at *1 (Iowa Ct. App. Feb. 25, 1992).

         In the years that followed, Claybon filed four PCR applications. All four

applications were denied. And each denial was affirmed by an appellate court.

See Claybon v. State, No. 15-0817, 2014 WL 3282228, at *2 (Iowa Ct. App. June

15, 2016) (affirming the dismissal of Claybon’s fourth PCR application); Claybon

v. State, No. 12-1396, 2014 WL 999057, at *1–2 (Iowa Ct. App. May 14, 2014)

(detailing Claybon’s first three PCR applications and the procedural history for

each).

         In June 2017, Claybon filed the present PCR application. This time, he

claimed State v. Lyle, 854 N.W.2d 378 (Iowa 2014), made his sentence

unconstitutional. The State moved to dismiss because the application was time-

barred. Claybon resisted the motion and, moreover, filed a motion requesting

appointment of an expert at the State’s expense. The State then filed an amended

motion to dismiss arguing Lyle did not provide a ground on which Claybon could

be granted relief. Following a hearing, the PCR court granted the State’s motions

and dismissed Claybon’s application. Claybon appeals. “Our review in [PCR]

proceedings is for correction of errors at law.” Manning v. State, 654 N.W.2d 555,

558–59 (Iowa 2002).
                                        3


       In their briefs, Claybon and the State address a number of procedural

issues. But we need not resolve most of them. Ultimately, Claybon cannot obtain

relief unless Lyle—which required special sentencing procedures for juvenile

offenders faced with minimum prison sentences—also extends to offenders like

Claybon, who were adults when they committed murder. But Lyle does not apply

to Claybon. The Lyle court made it clear that its holding “has no application to

sentencing laws affecting adult offenders.” 854 N.W.2d at 403; accord Smith v.

State, No. 16-1711, 2017 WL 3283311, at *2 (Iowa Ct. App. Aug. 2, 2017) (quoting

Lyle, 854 N.W.2d at 403).

       Even so, Claybon argues, the PCR court should have appointed an expert

“to present testimony on the most recent studies regarding the development of the

human brain.” But Claybon has not shown that expert testimony would make a

difference in this case. Claybon has not cited, and we have not found, Iowa cases

suggesting that—given the right scientific record—the Lyle protections would be

extended to adult offenders. Nor do the texts of our constitutions, as originally

understood, suggest the Lyle procedures are required. See Goodwin v. Iowa Dist.

Ct. for Davis Cty., 936 N.W.2d 634, 649 (Iowa 2019) (McDonald, J., specially

concurring).

       Claybon is not entitled to relief. The PCR court was correct in dismissing

his application.

       AFFIRMED.